Case 2:21-cv-00740-JMA-AYS Document 1 Filed 02/11/21 Page 1 of 6 PageID #: 1




  Jason L. Solotaroff
  Amy E. Robinson
  Giskan Solotaroff & Anderson LLP
  90 Broad Street, 10th Floor
  New York NY 10004
  (646) 964 9640
  Counsel for Plaintiff

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  ------------------------------------------------------------------ X
                                                                     :
  ABDULLAH GLOVER,                                                   :
                                                                     :
                                          Plaintiff,                 :
                                                                     :
               - against -                                           :
                                                                     :
  VERIZON NEW YORK INC.,                                             :
                                                                     :
                                          Defendant.                 :
                                                                     :

  ------------------------------------------------------------------ X

                                               INTRODUCTION

         1.        This is an action brought under Title VII of the Civil Rights Act of 1964,

  42 U.S.C. §1981, and the New York State Human Rights Law for race discrimination and

  racial harassment on behalf of Abdullah Glover, a former employee of Verizon New

  York Inc. (“Verizon”).

         2.        Mr. Glover, an African American man, was hired as a lineman in October

  2018 and assigned to a Verizon garage in Bohemia, New York where race discrimination

  and harassment was rampant. In the unit, Mr. Glover was severely harassed based on his

  race, including an occasion where he was referred to as a monkey or ape.
Case 2:21-cv-00740-JMA-AYS Document 1 Filed 02/11/21 Page 2 of 6 PageID #: 2




        3.        Mr. Glover was eventually terminated for failing to pass the Commercial

  Driver’s License Exam (“CDL”) exam. However, white employees were permitted to

  take the exam under more favorable circumstances.

                                        THE PARTIES

         4.      Plaintiff Abdullah Glover is an African American man who lives in

  Brooklyn, New York.

         5.      Defendant Verizon New York Inc. is a corporation organized under the

  laws of New York with its principal place of business in New York, New York.

                               JURISDICTION AND VENUE

         6.      This Court has jurisdiction over Mr. Glover’s Title VII claim pursuant to

  28 U.S.C. § 1343 and § 1331. Mr. Glover filed a complaint with the Equal Employment

  Opportunity Commission (“EEOC”) on or about April 22, 2020. The EEOC issued a

  right to sue letter, attached hereto as Exhibit A, on November 16, 2020.

         7.      Venue is properly before this Court pursuant to 28 U.S.C. § 1391 as

  Plaintiff was employed in this District and therefore substantial part of the events or

  omissions giving rise to the claim occurred in this District.

                                 STATEMENT OF FACTS

          8.     Mr. Glover was hired by Verizon as a lineman in February 2018.

          9.     After training in Virginia, Mr. Glover was assigned to the Verizon garage

  in Bohemia, New York in Suffolk County.

         10.     Out of the approximate 25 linemen assigned to the Bohemia garage, there

  was only one other dark-skinned individual. Mr. Glover was told prior to his assignment

  there that it was known as a hostile workplace for African Americans and other dark-

  skinned individuals.

                                                2
Case 2:21-cv-00740-JMA-AYS Document 1 Filed 02/11/21 Page 3 of 6 PageID #: 3




         11.     Once there, Mr. Glover was subjected to regular racial harassment.

  Glover was regularly questioned in an offensive way about his skin color, including being

  asked by his co-worker, Frank Quadrino, whether his dark skin repels the sun. Quadrino

  also offensively referred to other African Americans as “colored” and told Mr. Glover

  during an argument to “climb,” which Mr. Glover interpreted as a monkey reference.

  Another co-worker, Nicky, called Mr. Glover “nigger.”

         12.     Mr. Glover was also treated differently than white employees. While the

  white employees in the garage were allowed to use the bucket or a ladder to work on

  elevated wires, Mr. Glover was consistently instructed to climb the telephone pole, which

  is considerably more difficult.

         13.     Mr. Glover complained about the racial harassment to his supervisor

  Jeffrey H.

         14.     On July 15, 2019, Mr. Glover was terminated in a discriminatory fashion.

  The basis of the termination was that Mr. Glover had failed the CDL exam for the third

  time. However, it was known that Verizon employees had difficulty passing the CDL

  exam at New York Department of Motor Vehicles and Verizon arranged for white

  employees to take the CDL test in Pennsylvania where it was easier to pass. Mr. Glover

  was not, however, given that opportunity.

                               FIRST CLAIM FOR RELIEF
                         (Racial Harassment in Violation of Title VII)

         15.     Plaintiff repeats and re-alleges the allegations contained in the preceding

  paragraphs above as if fully set forth herein.




                                                   3
Case 2:21-cv-00740-JMA-AYS Document 1 Filed 02/11/21 Page 4 of 6 PageID #: 4




         16.     Defendant discriminated against and harassed Plaintiff in the terms and

  conditions of his employment, based on his race, in violation of Title VII of the Civil

  Rights Act of 1964, 42 U.S.C. § 2000e.


                              SECOND CLAIM FOR RELIEF
                     (Racial Harassment in Violation of 42 U.S.C. §1981)

         17.     Plaintiff repeats and re-alleges the allegations contained in the preceding

  paragraphs above as if fully set forth herein.

         18.     Defendant discriminated against, and harassed Plaintiff in the terms and

  conditions of his employment based on his race in violation of 42 U.S.C. §1981.


                              THIRD CLAIM FOR RELIEF
                        (Racial Harassment in Violation of NYSHRL)

         19.     Plaintiff repeats and re-alleges the allegations contained in the preceding

  paragraphs above as if fully set forth herein.

         20.     Defendant discriminated against, and harassed Plaintiff in the terms and

  conditions of his employment based on his race in violation of the NYSHRL


                             FOURTH CLAIM FOR RELIEF
                        (Race Discrimination in Violation of Title VII)

         21.     Plaintiff repeats and re-alleges the allegations contained in the preceding

  paragraphs above as if fully set forth herein.

         22.     Defendant discriminated against and discharged Plaintiff from his

  employment based on his race in violation of Title VII.


                              FIFTH CLAIM FOR RELIEF
                    (Race Discrimination in Violation of 42 U.S.C. §1981)




                                                   4
Case 2:21-cv-00740-JMA-AYS Document 1 Filed 02/11/21 Page 5 of 6 PageID #: 5




         23.     Plaintiff repeats and re-alleges the allegations contained in the preceding

  paragraphs above as if fully set forth herein.

         24.     Defendant discriminated against and discharged Plaintiff from his

  employment based on his race in violation of 42 U.S.C. §1981.


                              SIXTH CLAIM FOR RELIEF
                     (Race Discrimination in Violation of the NYSHRL)

         25.     Plaintiff repeats and re-alleges the allegations contained in the preceding

  paragraphs above as if fully set forth herein.

         26.     Defendant discriminated against and discharged Plaintiff from his

  employment based on his race in violation of the NYSHRL.


  WHEREFORE, Plaintiff demands judgment:

         1.      Reinstating Plaintiff’s employment and upon reinstatement, enjoining

                 Defendant from harassing Plaintiff on the basis of his race, in the terms

                 and conditions of his employment;

         2.      Awarding Plaintiff back pay;

         3.      Awarding Plaintiff compensatory damages, including but not limited to

                 damages for emotional distress;

         4.      Awarding Plaintiff punitive damages;

         5.      Awarding reasonable attorneys’ fees, costs, and expenses, and


         Granting such other legal and equitable relief to the Plaintiff as the Court may

  deem just and equitable.

                                       JURY DEMAND

         Plaintiff demands trial by jury of all issues as of right by a jury.

                                                   5
Case 2:21-cv-00740-JMA-AYS Document 1 Filed 02/11/21 Page 6 of 6 PageID #: 6




  Dated:      New York, New York
              February 11, 2021
                                   GISKAN, SOLOTAROFF & ANDERSON LLP


                                         s/______________________
                                   By:   Jason L. Solotaroff
                                         Amy E. Robinson
                                         90 Broad Street, 10th Floor
                                         New York, New York 10004
                                         (646) 964 9640

                                         Attorneys for Plaintiff




                                         6
